         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 1 of 15 Page ID #:723



               1
               2
               3
               4
               5
               6
               7
               8                             UNITED STATES DISTRICT COURT
               9                           CENTRAL DISTRICT OF CALIFORNIA
              10
              11 WENDY RAGO, an individual,                    )   Case No. 5:19-cv-02291 FMO (SPx)
                                                               )
              12                    Plaintiff,                 )   [DISCOVERY MATTER]
                                                               )
              13              vs.                              )   ORDER GRANTING
                                                               )   STIPULATED PROTECTIVE
              14 SELECT COMFORT RETAIL                         )   ORDER
                 CORPORATION, a corporation                    )
              15 organized under the laws of the State of      )
                 Minnesota; THE PRUDENTIAL                     )
              16 INSURANCE COMPANY OF                          )
                 AMERICA, a corporation; and Does 2-           )
              17 100,                                          )
                                                               )
              18                    Defendants.                )
                                                               )
              19                                               )
              20 1.           PURPOSE, LIMITATIONS, AND GOOD CAUSE
              21              A.    PURPOSE AND LIMITATIONS
              22              Discovery in this action is likely to involve production of confidential,
              23 proprietary, or private information for which special protection from public disclosure
              24 and from use for any purpose other than prosecuting this litigation may be warranted.
              25 Accordingly, the parties hereby stipulate to and petition the Court to enter the
              26 following Stipulated Protective Order. The parties acknowledge that this Order does
              27 not confer blanket protections on all disclosures or responses to discovery and that the
              28 protection it affords from public disclosure and use extends only to the limited
LAW OFFICES
 MESERVE,                                                     1                Case No. 5:19-cv-02291 FMO(SPx)
 MUMPER &                                                                     ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                               PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 2 of 15 Page ID #:724



               1 information or items that are entitled to confidential treatment under the applicable
               2 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
               3 that this Stipulated Protective Order does not entitle them to file confidential
               4 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
               5 followed and the standards that will be applied when a party seeks permission from
               6 the court to file material under seal.
               7              B.    GOOD CAUSE STATEMENT
               8              This action is likely to involve trade secrets and other valuable research,
               9 development, commercial, financial, technical and/or proprietary information for
              10 which special protection from public disclosure and from use for any purpose other
              11 than prosecution of this action is warranted. Such confidential and proprietary
              12 materials and information consist of, among other things, confidential business or
              13 financial information, information regarding confidential business practices, or other
              14 confidential research, development, or commercial information (including information
              15 implicating privacy rights of third parties), information otherwise generally
              16 unavailable to the public, or which may be privileged or otherwise protected from
              17 disclosure under state or federal statutes, court rules, case decisions, or common law.
              18 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
              19 disputes over confidentiality of discovery materials, to adequately protect information
              20 the parties are entitled to keep confidential, to ensure that the parties are permitted
              21 reasonable necessary uses of such material in preparation for and in the conduct of
              22 trial, to address their handling at the end of the litigation, and serve the ends of justice,
              23 a protective order for such information is justified in this matter. It is the intent of the
              24 parties that information will not be designated as confidential for tactical reasons and
              25 that nothing be so designated without a good faith belief that it has been maintained in
              26 a confidential, non-public manner, and there is good cause why it should not be part
              27 of the public record of this case.
              28
LAW OFFICES
 MESERVE,                                                      2                  Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                        ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                   PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 3 of 15 Page ID #:725



               1 2.           DEFINITIONS
               2              2.1   Action: Wendy Rago v. Select Comfort Retail Corporation, et al., Case
               3 No. 5:19-cv-02291 FMO (SPx).
               4              2.2   Challenging Party: a Party or Non-Party that challenges the designation
               5 of information or items under this Order.
               6              2.3   “CONFIDENTIAL” Information or Items: information (regardless of
               7 how it is generated, stored or maintained) or tangible things that qualify for protection
               8 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
               9 Statement.
              10              2.4   Counsel: Outside Counsel of Record and House Counsel (as well as their
              11 support staff).
              12              2.5   Designating Party: a Party or Non-Party that designates information or
              13 items that it produces in disclosures or in responses to discovery as
              14 “CONFIDENTIAL.”
              15              2.6   Disclosure or Discovery Material: all items or information, regardless of
              16 the medium or manner in which it is generated, stored, or maintained (including,
              17 among other things, testimony, transcripts, and tangible things), that are produced or
              18 generated in disclosures or responses to discovery in this matter.
              19              2.7   Expert: a person with specialized knowledge or experience in a matter
              20 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
              21 expert witness or as a consultant in this Action.
              22              2.8   House Counsel: attorneys who are employees of a party to this Action.
              23 House Counsel does not include Outside Counsel of Record or any other outside
              24 counsel.
              25              2.9   Non-Party: any natural person, partnership, corporation, association, or
              26 other legal entity not named as a Party to this action.
              27              2.10 Outside Counsel of Record: attorneys who are not employees of a party
              28 to this Action but are retained to represent or advise a party to this Action and have
LAW OFFICES
 MESERVE,                                                        3                Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                        ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                   PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 4 of 15 Page ID #:726



               1 appeared in this Action on behalf of that party or are affiliated with a law firm which
               2 has appeared on behalf of that party, and includes support staff.
               3              2.11 Party: any party to this Action, including all of its officers, directors,
               4 employees, consultants, retained experts, and Outside Counsel of Record (and their
               5 support staffs).
               6              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
               7 Discovery Material in this Action.
               8              2.13 Professional Vendors: persons or entities that provide litigation support
               9 services (e.g., photocopying, videotaping, translating, preparing exhibits or
              10 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
              11 their employees and subcontractors.
              12              2.14 Protected Material: any Disclosure or Discovery Material that is
              13 designated as “CONFIDENTIAL.”
              14              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
              15 from a Producing Party.
              16 3.           SCOPE
              17              The protections conferred by this Stipulation and Order cover not only Protected
              18 Material (as defined above), but also (1) any information copied or extracted from
              19 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
              20 Material; and (3) any testimony, conversations, or presentations by Parties or their
              21 Counsel that might reveal Protected Material.
              22              Any use of Protected Material at trial shall be governed by the orders of the trial
              23 judge. This Order does not govern the use of Protected Material at trial.
              24 4.           DURATION
              25              Even after final disposition of this litigation, the confidentiality obligations
              26 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
              27 in writing or a court order otherwise directs. Final disposition shall be deemed to be
              28 the later of (1) dismissal of all claims and defenses in this Action, with or without
LAW OFFICES
 MESERVE,                                                          4                 Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                           ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                      PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 5 of 15 Page ID #:727



               1 prejudice; and (2) final judgment herein after the completion and exhaustion of all
               2 appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
               3 for filing any motions or applications for extension of time pursuant to applicable law.
               4 5.           DESIGNATING PROTECTED MATERIAL
               5              5.1   Exercise of Restraint and Care in Designating Material for Protection.
               6 Each Party or Non-Party that designates information or items for protection under this
               7 Order must take care to limit any such designation to specific material that qualifies
               8 under the appropriate standards. The Designating Party must designate for protection
               9 only those parts of material, documents, items, or oral or written communications that
              10 qualify so that other portions of the material, documents, items, or communications for
              11 which protection is not warranted are not swept unjustifiably within the ambit of this
              12 Order.
              13              Mass, indiscriminate, or routinized designations are prohibited. Designations
              14 that are shown to be clearly unjustified or that have been made for an improper purpose
              15 (e.g., to unnecessarily encumber the case development process or to impose
              16 unnecessary expenses and burdens on other parties) may expose the Designating Party
              17 to sanctions.
              18              If it comes to a Designating Party’s attention that information or items that it
              19 designated for protection do not qualify for protection, that Designating Party must
              20 promptly notify all other Parties that it is withdrawing the inapplicable designation.
              21              5.2   Manner and Timing of Designations. Except as otherwise provided in this
              22 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
              23 or ordered, Disclosure or Discovery Material that qualifies for protection under this
              24 Order must be clearly so designated before the material is disclosed or produced.
              25              Designation in conformity with this Order requires:
              26                    (a)   for information in documentary form (e.g., paper or electronic
              27 documents, but excluding transcripts of depositions or other pretrial or trial
              28 proceedings), that the Producing Party affix at a minimum, the legend
LAW OFFICES
 MESERVE,                                                         5                  Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                           ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                      PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 6 of 15 Page ID #:728



               1 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
               2 contains protected material. If only a portion or portions of the material on a page
               3 qualifies for protection, the Producing Party also must clearly identify the protected
               4 portion(s) (e.g., by making appropriate markings in the margins).
               5              A Party or Non-Party that makes original documents available for inspection
               6 need not designate them for protection until after the inspecting Party has indicated
               7 which documents it would like copied and produced. During the inspection and before
               8 the designation, all of the material made available for inspection shall be deemed
               9 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
              10 copied and produced, the Producing Party must determine which documents, or
              11 portions thereof, qualify for protection under this Order. Then, before producing the
              12 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
              13 to each page that contains Protected Material. If only a portion or portions of the
              14 material on a page qualifies for protection, the Producing Party also must clearly
              15 identify the protected portion(s) (e.g., by making appropriate markings in the margins).
              16                    (b)   for testimony given in depositions that the Designating Party
              17 identify the Disclosure or Discovery Material on the record, before the close of the
              18 deposition all protected testimony.
              19                    (c)   for information produced in some form other than documentary
              20 and for any other tangible items, that the Producing Party affix in a prominent place
              21 on the exterior of the container or containers in which the information is stored the
              22 legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
              23 protection, the Producing Party, to the extent practicable, shall identify the protected
              24 portion(s).
              25              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
              26 failure to designate qualified information or items does not, standing alone, waive the
              27 Designating Party’s right to secure protection under this Order for such material. Upon
              28
LAW OFFICES
 MESERVE,                                                       6               Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                      ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                 PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 7 of 15 Page ID #:729



               1 timely correction of a designation, the Receiving Party must make reasonable efforts
               2 to assure that the material is treated in accordance with the provisions of this Order.
               3 6.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
               4              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
               5 designation of confidentiality at any time that is consistent with the Court’s Scheduling
               6 Order.
               7              6.2   Meet and Confer. The Challenging Party shall initiate the dispute
               8 resolution process under Local Rule 37.1 et seq.
               9              6.3   The burden of persuasion in any such challenge proceeding shall be on
              10 the Designating Party. Frivolous challenges, and those made for an improper purpose
              11 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
              12 expose the Challenging Party to sanctions. Unless the Designating Party has waived
              13 or withdrawn the confidentiality designation, all parties shall continue to afford the
              14 material in question the level of protection to which it is entitled under the Producing
              15 Party’s designation until the Court rules on the challenge.
              16 7.           ACCESS TO AND USE OF PROTECTED MATERIAL
              17              7.1   Basic Principles. A Receiving Party may use Protected Material that is
              18 disclosed or produced by another Party or by a Non-Party in connection with this
              19 Action only for prosecuting, defending, or attempting to settle this Action. Such
              20 Protected Material may be disclosed only to the categories of persons and under the
              21 conditions described in this Order. When the Action has been terminated, a Receiving
              22 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
              23 Protected Material must be stored and maintained by a Receiving Party at a location
              24 and in a secure manner that ensures that access is limited to the persons authorized
              25 under this Order.
              26              7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
              27 otherwise ordered by the court or permitted in writing by the Designating Party, a
              28
LAW OFFICES
 MESERVE,                                                       7               Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                      ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                 PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 8 of 15 Page ID #:730



               1 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
               2 only to:
               3              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
               4 employees of said Outside Counsel of Record to whom it is reasonably necessary to
               5 disclose the information for this Action;
               6              (b)   the officers, directors, and employees (including House Counsel) of the
               7 Receiving Party to whom disclosure is reasonably necessary for this Action;
               8              (c)   Experts (as defined in this Order) of the Receiving Party to whom
               9 disclosure is reasonably necessary for this Action and who have signed the
              10 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              11              (d)   the court and its personnel;
              12              (e)   court reporters and their staff;
              13              (f)   professional jury or trial consultants, mock jurors, and Professional
              14 Vendors to whom disclosure is reasonably necessary for this Action and who have
              15 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
              16              (g)   the author or recipient of a document containing the information or a
              17 custodian or other person who otherwise possessed or knew the information;
              18              (h)   during their depositions, witnesses ,and attorneys for witnesses, in the
              19 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
              20 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
              21 not be permitted to keep any confidential information unless they sign the
              22 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
              23 by the Designating Party or ordered by the court. Pages of transcribed deposition
              24 testimony or exhibits to depositions that reveal Protected Material may be separately
              25 bound by the court reporter and may not be disclosed to anyone except as permitted
              26 under this Stipulated Protective Order; and
              27              (i)   any mediator or settlement officer, and their supporting personnel,
              28 mutually agreed upon by any of the parties engaged in settlement discussions.
LAW OFFICES
 MESERVE,                                                          8              Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                        ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                   PROTECTIVE ORDER
         Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 9 of 15 Page ID #:731



               1 8.           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
               2              IN OTHER LITIGATION
               3              If a Party is served with a subpoena or a court order issued in other litigation
               4 that compels disclosure of any information or items designated in this Action as
               5 “CONFIDENTIAL,” that Party must:
               6              (a)   promptly notify in writing the Designating Party. Such notification shall
               7 include a copy of the subpoena or court order;
               8              (b)   promptly notify in writing the party who caused the subpoena or order to
               9 issue in the other litigation that some or all of the material covered by the subpoena or
              10 order is subject to this Protective Order. Such notification shall include a copy of this
              11 Stipulated Protective Order; and
              12              (c)   cooperate with respect to all reasonable procedures sought to be pursued
              13 by the Designating Party whose Protected Material may be affected.
              14              If the Designating Party timely seeks a protective order, the Party served with
              15 the subpoena or court order shall not produce any information designated in this action
              16 as “CONFIDENTIAL” before a determination by the court from which the subpoena
              17 or order issued, unless the Party has obtained the Designating Party’s permission. The
              18 Designating Party shall bear the burden and expense of seeking protection in that court
              19 of its confidential material and nothing in these provisions should be construed as
              20 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
              21 directive from another court.
              22 9.           A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              23              PRODUCED IN THIS LITIGATION
              24              (a)   The terms of this Order are applicable to information produced by a Non-
              25 Party in this Action and designated as “CONFIDENTIAL.” Such information
              26 produced by Non-Parties in connection with this litigation is protected by the remedies
              27 and relief provided by this Order. Nothing in these provisions should be construed as
              28 prohibiting a Non-Party from seeking additional protections.
LAW OFFICES
 MESERVE,                                                         9                Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                         ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                    PROTECTIVE ORDER
        Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 10 of 15 Page ID #:732



               1              (b)   In the event that a Party is required, by a valid discovery request, to
               2 produce a Non-Party’s confidential information in its possession, and the Party is
               3 subject to an agreement with the Non-Party not to produce the Non-Party’s
               4 confidential information, then the Party shall:
               5                    (1)   promptly notify in writing the Requesting Party and the Non-Party
               6 that some or all of the information requested is subject to a confidentiality agreement
               7 with a Non-Party;
               8                    (2)   promptly provide the Non-Party with a copy of the Stipulated
               9 Protective Order in this Action, the relevant discovery request(s), and a reasonably
              10 specific description of the information requested; and
              11                    (3)   make the information requested available for inspection by the
              12 Non-Party, if requested.
              13              (c) If the Non-Party fails to seek a protective order from this court within 14
              14 days of receiving the notice and accompanying information, the Receiving Party may
              15 produce the Non-Party’s confidential information responsive to the discovery request.
              16 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
              17 any information in its possession or control that is subject to the confidentiality
              18 agreement with the Non-Party before a determination by the court. Absent a court
              19 order to the contrary, the Non-Party shall bear the burden and expense of seeking
              20 protection in this court of its Protected Material.
              21 10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
              22              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
              23 Protected Material to any person or in any circumstance not authorized under this
              24 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
              25 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
              26 all unauthorized copies of the Protected Material, (c) inform the person or persons to
              27 whom unauthorized disclosures were made of all the terms of this Order, and (d)
              28
LAW OFFICES
 MESERVE,                                                        10                Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                         ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                    PROTECTIVE ORDER
        Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 11 of 15 Page ID #:733



               1 request such person or persons to execute the “Acknowledgment and Agreement to Be
               2 Bound” that is attached hereto as Exhibit A.
               3 11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
               4              PROTECTED MATERIAL
               5              When a Producing Party gives notice to Receiving Parties that certain
               6 inadvertently produced material is subject to a claim of privilege or other protection,
               7 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
               8 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
               9 may be established in an e-discovery order that provides for production without prior
              10 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
              11 parties reach an agreement on the effect of disclosure of a communication or
              12 information covered by the attorney-client privilege or work product protection, the
              13 parties may incorporate their agreement in the stipulated protective order submitted to
              14 the court.
              15 12.          MISCELLANEOUS
              16              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
              17 person to seek its modification by the Court in the future.
              18              12.2 Right to Assert Other Objections. By stipulating to the entry of this
              19 Protective Order no Party waives any right it otherwise would have to object to
              20 disclosing or producing any information or item on any ground not addressed in this
              21 Stipulated Protective Order. Similarly, no Party waives any right to object on any
              22 ground to use in evidence of any of the material covered by this Protective Order.
              23              12.3 Filing Protected Material. A Party that seeks to file under seal any
              24 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
              25 only be filed under seal pursuant to a court order authorizing the sealing of the specific
              26 Protected Material at issue. If a Party's request to file Protected Material under seal is
              27 denied by the court, then the Receiving Party may file the information in the public
              28 record unless otherwise instructed by the court.
LAW OFFICES
 MESERVE,                                                       11               Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                       ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                  PROTECTIVE ORDER
        Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 12 of 15 Page ID #:734



               1 13.          FINAL DISPOSITION
               2              After the final disposition of this Action, as defined in paragraph 4, within 60
               3 days of a written request by the Designating Party, each Receiving Party must return
               4 all Protected Material to the Producing Party or destroy such material. As used in this
               5 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
               6 summaries, and any other format reproducing or capturing any of the Protected
               7 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
               8 must submit a written certification to the Producing Party (and, if not the same person
               9 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
              10 category, where appropriate) all the Protected Material that was returned or destroyed
              11 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
              12 compilations, summaries or any other format reproducing or capturing any of the
              13 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
              14 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
              15 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
              16 attorney work product, and consultant and expert work product, even if such materials
              17 contain Protected Material. Any such archival copies that contain or constitute
              18 Protected Material remain subject to this Protective Order as set forth in Section 4
              19 (DURATION).
              20 14.          Any violation of this Order may be punished by any and all appropriate
              21 measures including, without limitation, contempt proceedings and/or monetary
              22 sanctions.
              23 IT IS SO STIPULATED.
              24 Dated: July 2, 2020                          Arnold P. Peter
                                                              Eyal Farahan
              25                                              PETER LAW GROUP
              26
              27                                              By: /s/ Arnold P. Peter
                                                                 Arnold P. Peter
              28                                                 Attorneys for Plaintiff
LAW OFFICES
                                                                 WENDY RAGO
 MESERVE,                                                       12               Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                       ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                   PROTECTIVE ORDER
        Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 13 of 15 Page ID #:735



               1 Dated: July 2, 2020                          Hayley S. Grunvald
                                                              SHEPPARD MULLIN RICHTER &
               2                                              HAMPTON LLP
               3
               4                                              By: /s/ Hayley S. Grunvald
                                                                 Hayley S. Grunvald
               5                                                 Attorneys for Defendant
                                                                 SELECT COMFORT RETAIL
               6                                                 CORPORATION
               7 Dated: July 2, 2020                          Jason A. James
                                                              MESERVE, MUMPER & HUGHES LLP
               8
               9
                                                              By: /s/ Jason A. James
              10                                                 Jason A. James
              11                                                 Attorneys for Defendant
                                                                 THE PRUDENTIAL INSURANCE
              12                                                 COMPANY OF AMERICA

              13
              14                           Filer’s Attestation-Local Rule 5-4.3.4(a)(2)(i)
              15              The filing attorney attests that he has obtained concurrence regarding the filing
              16 of this document and its content from the signatories to this document.
              17
              18
              19
              20 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
              21
              22 Dated: July 8, 2020
                                                                      HON. SHERI PYM
              23                                                      United States Magistrate Judge
              24
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                                        13                 Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                          ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                     PROTECTIVE ORDER
        Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 14 of 15 Page ID #:736



               1                                       EXHIBIT A
               2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
               3 I,       ___________________________         [print    or    type    full     name],       of
               4 _____________________ [print or type full address], declare under penalty of perjury
               5 that I have read in its entirety and understand the Stipulated Protective Order that was
               6 issued by the United States District Court for the Central District of California on
               7 _____ [date] in the case of Wendy Rago v. Select Comfort Retail Corporation, et al.,
               8 Case No. 5:19-cv-02291 FMO (SPx). I agree to comply with and to be bound by all
               9 the terms of this Stipulated Protective Order and I understand and acknowledge that
              10 failure to so comply could expose me to sanctions and punishment in the nature of
              11 contempt. I solemnly promise that I will not disclose in any manner any information
              12 or item that is subject to this Stipulated Protective Order to any person or entity except
              13 in strict compliance with the provisions of this Order.
              14 I further agree to submit to the jurisdiction of the United States District Court for the
              15 Central District of California for the purpose of enforcing the terms of this Stipulated
              16 Protective Order, even if such enforcement proceedings occur after termination of this
              17 action. I hereby appoint _________________________ [print or type full name] of
              18 _____________________ [print or type full address and telephone number] as my
              19 California agent for service of process in connection with this action or any
              20 proceedings related to enforcement of this Stipulated Protective Order.
              21 Date: ___________________________________________________
              22 City and State where sworn and signed: ________________________
              23 Printed name: ____________________________________________
              24 Signature: ________________________________________________
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                                    14                Case No. 5:19-cv-02291 FMO (SPx)
 MUMPER &                                                                     ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                                PROTECTIVE ORDER
        Case 5:19-cv-02291-FMO-SP Document 59 Filed 07/08/20 Page 15 of 15 Page ID #:737



               1
               2
               3
               4
               5
               6
               7
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
 MESERVE,                                           i              Case No. 5:19-cv-02291 FMO(SPx)
 MUMPER &                                                         ORDER GRANTING STIPULATED
HUGHES LLP         174286.1                                                   PROTECTIVE ORDER
